Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent 10,530,330 B2. 
As set forth below, the chart identifies which claims from the current application corresponds to the conflicting US Patent.

US Patent 10,530,330 B2
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12


Claims 1-12 of the present application and claims 1-12 of the patent both recite the same features except that the patent has the additional limitation of wherein the insulating layer is “inorganic” and where “an elastic wave element that is disposed on a side on which the plurality of second bars of the first longitudinally coupled resonator elastic wave filter are disposed”, therefore claims 1-12 of the patent meets claims 1-12 of the present application under an “anticipation" analysis in an obviousness-type double patenting rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, last line therein, note that the recitation of “the elastic wave element” lacks proper antecedent basis since no “elastic wave element” has been disclosed previously.

Allowable Subject Matter

Claims 1-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if the nonstatutory double patenting rejection noted above is overcome.

The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Watanabe et al. (JP200-261285, Machine English Translation provided by examiner). Watanabe et al. teaches in Figs. 1-3 an elastic wave device comprising:
A piezoelectric substrate (1) that is lithium tantalate or lithium niobate (see machine English translation Paragraph [0013]); 
A first longitudinally coupled resonator elastic wave filter having at least three interdigital transducer (IDT) electrodes being input IDTs (2) and output IDTs (3) (see machine English translation Paragraph [0013]) arranged in an elastic wave propagation direction (i.e. left to right in Fig. 1); 
Wherein each of the IDTs inherently includes an upper first busbar and lower second busbar disposed at a first upper end side and a second lower end side in a direction perpendicular to the elastic wave propagation direction; 
An insulating layer (5) covers the first and second plurality of busbars and is formed of silicon oxide, the elastic wave device further includes:  

A second wiring line that includes either or both input/output (I/O) signal lines connected to the I/O terminals (6 and 7) and the signal busbars of the I/O IDTs and that is disposed on the piezoelectric substrate (1) to three-dimensionally cross the first wiring line (11) with the insulating layer (5) therebetween. However, in regards to claim 1, Watanabe et al. does not teach, wherein the first wiring line is a wiring line connected to a ground protentional and surrounds the first longitudinally coupled resonator elastic wave filter. Thus, the applicant claimed invention has been determined to be novel and non-obvious over the prior art. By virtue of dependency, claims 2-12 would also been determined to be novel and non-obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843